DISSENTING OPINION BY
BENDER, J.:
I respectfully dissent from the Majority’s conclusion that Appellant, Son Truong, waived his claim of imperfect self-defense. Additionally, I believe that the evidence introduced at trial was insufficient to support Appellant’s conviction for third-degree murder. Accordingly, I would reverse Appellant’s conviction for that offense and remand for resentencing on his conviction of PIC.
The Majority concludes that Appellant waived his imperfect self-defense argument because he “argued that he acted in legitimate self-defense at the onset of the incident, which then escalated into a heat of passion killing.” Majority’s Opinion at 598. I believe that this is too narrow a reading of the record. Appellant also presented evidence, i. e. the testimony of Dr. Pham, that Appellant’s schizoaffective disorder led him to unreasonably believe that he needed to continue to defend himself by stabbing his father even after his father was likely disabled. See N.T. Trial, at 92-93, 119, 124-27. I would consider the presentation of such evidence adequate to preserve Appellant’s imperfect self-defense claim.
Moreover, I believe that the Commonwealth failed to present sufficient evidence to sustain Appellant’s conviction for third-degree murder. “When a defendant raises the issue of self-defense, the Commonwealth bears the burden to disprove such a defense beyond a reasonable doubt.” Commonwealth v. Ventura, 975 A.2d 1128, 1143 (Pa.Super.2009) (citation omitted). Instantly, at the close of Appellant’s non-jury trial, the court unequivocally stated that it found, beyond a reasonable doubt, that there was not “enough evidence to say confidently one way or another that this was a self-defense case.” N.T. Trial, 4/27/09, at 169. This declaration confirms that the Commonwealth failed to meet its burden of disproving Appellant’s assertion of self-defense. Nevertheless, the trial court proceeded to convict Appellant of third-degree murder, reasoning that the murder of Appellant’s father “was caused ultimately by hatred and malice and someone acting on those feelings.” Id. at 171. However, this was an impermissible conclusion, as “[a] successful claim of self-defense negates the malice element of third[-]degree murder.” Commonwealth v. Marks, 704 A.2d 1095, 1099 (Pa.Super.1997).
Accordingly, I would find that the evidence was insufficient to sustain Appellant’s conviction of third-degree murder, as the Commonwealth failed to disprove his claim of imperfect self-defense.